                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       No. 2:18-CR-107
                                             )
ALTON MAURINSE HOLSTON                       )

                                            ORDER

       This criminal matter is before the Court to consider the Report and Recommendation of

the United States Magistrate Judge dated July 15, 2019, [Doc. 45].            In that Report and

Recommendation, the Magistrate Judge found that the defendant’s “admission and the evidence

obtained from the search of the vehicle and the hotel room should be suppressed . . .” [Id. at

PageID # 126]. Based on these findings, the Magistrate Judge recommended that the defendant’s

motion to suppress, [Doc. 30], as supplemented, [Docs. 36 and 41], be granted. Neither party has

filed any objection to the Magistrate Judge’s Report and Recommendation, and the time for doing

so has passed.

       After careful consideration of the record as a whole, and after careful consideration of the

Report and Recommendation of the United States Magistrate Judge, and for the reasons set out in

that Report and Recommendation which are incorporated by reference herein, it is hereby

ORDERED that this Report and Recommendation, [Doc. 45], is ADOPTED and APPROVED

in its entirety. The defendant’s motion to suppress as supplemented, [Docs. 30, 36, and 41], is

GRANTED.

       ENTER:

                                                                 s/J. RONNIE GREER
                                                            UNITED STATES DISTRICT JUDGE
